          Case 1:21-cr-00108-TSC Document 26 Filed 05/07/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :       Case No. 21-CR-108 (TSC)
                                              :
                                              :
               v.                             :
                                              :
MICHAEL JOSEPH FOY,                           :
                                              :
                       Defendant.             :


                                      NOTICE OF FILING

       The United States, by and through its attorney, the United States Attorney for the District

of Columbia, respectfully gives notice that undersigned counsel for the government has provided

counsel for the defendant with a letter in response to defendant’s request for Bill of Particulars in

the above-mentioned case via email on May 6, 2021.


                                                      Respectfully submitted,

                                                      CHANNING D. PHILLIPS
                                                      ACTING UNITED STATES ATTORNEY
                                                      D.C. Bar No. 415793

                                              By:     /s/ Emory V. Cole____________
                                                      EMORY V. COLE
                                                      Assistant United States Attorney
                                                      PA. Bar Number 49136
                                                      555 Fourth Street, N.W.
                                                      Washington, D.C. 20530
                                                      (202) 252-7692
                                                      Emory.Cole@usdoj.gov
         Case 1:21-cr-00108-TSC Document 26 Filed 05/07/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       On May 7, 2021, a copy of the foregoing notice was served on defendant’s counsel through

the Court’s Electronic Filing System with the listed attachment provided to counsel via email.


                                                    /s/ Emory V. Cole
                                                    Emory V. Cole
                                                    Assistant United States Attorney




                                                2
